78 Ill. App. 2d 2 (1966)
223 N.E.2d 175
The People of the State of Illinois, Plaintiff-Appellee,
v.
Gene Autry Dean, et al., Defendants, (Impleaded), Appellants.
Gen. No. 50,572.
Illinois Appellate Court  First District, Second Division.
November 1, 1966.
Walter La Von Pride, of Chicago, for appellants.
Daniel P. Ward, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and William J. Nellis, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE BURKE.
Judgment of conviction affirmed as to each of three defendants.
Not to be published in full.